Citation Nr: 1738923	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lung disability.  

[The issue of entitlement to service connection for a lumbar spine disability will be addressed in a separate Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.  Jurisdiction of this case was subsequently transferred to the RO in Oakland, California.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

In August 2016, the Veteran attended a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This case was most recently before the Board in April 2017, when the above-noted claim was remanded for additional development.  The case has now been returned for further appellate review.


FINDING OF FACT

The Veteran's current lung disability is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a lung disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Because the Board is granting the Veteran's service connection claim for a lung disability, any error committed with respect to that claim is harmless. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran is claiming that service connection is warranted for a lung disability, because he asserts his current disability is consequentially related to his pneumonia experienced in service.  A review of the Veteran's service treatment records indicates he had pneumonia in December 1969.  Initially, the Board notes that an initial VA examination and medical opinion was provided in this case in December 2012; however, in the course of the above-noted April 2017 decision, the Board found this medical opinion inadequate.  More recently, the Veteran underwent a second VA examination in April 2017.  In the course of this examination, the examiner determined the Veteran's currently diagnosed chronic obstructive pulmonary disease (COPD) with emphysema were at least as likely as not incurred in or caused by his treatment for pneumonia in service.  In support of his conclusion, the examiner noted the Veteran's history of cigarette smoking, but found his smoking history was not significant enough to account for the severity of his present pulmonary disease.  The examiner then indicated the types of activities the Veteran performed in service would most likely account for the types of conditions listed above.  Accordingly, the Board concludes that service connection for COPD with emphysema is warranted.


ORDER

Entitlement to service connection for a lung disability, diagnosed as COPD with emphysema, is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


